                      3:19-cr-30053-RM-TSH # 35    Page 1 of 7
                                                                                         E-FILED
                                                         Friday, 11 December, 2020 02:10:17 PM
                                                                    Clerk, U.S. District Court, ILCD

              IN THE UNITED STATES DISTRICT COURT
         CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

UNITED STATES OF AMERICA, )
                          )
         Plaintiff,       )
                          )
    v.                    )               Case No. 19-cr-30053
                          )
PETE GREEN,               )
                          )
         Defendant.       )

                                     OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Defendant Pete Green’s Motion to

Reconsider Detention Order (d/e 32) (Motion). For the reasons set forth below,

the Motion is DENIED.

      On September 12, 2019, a Criminal Complaint was filed against Defendant

Green alleging that on September 11, 2019, he committed the crimes of

possession of a firearm by a convicted felon, possession of a firearm in

furtherance of a drug trafficking offense, and possession with intent to distribute

controlled substances. Criminal Complaint (d/e 1). Defendant was arrested on

September 12, 2019. On September 17, 2019, Defendant consented to pretrial

detention. See Detention Order (d/e 7).

      At the time of Defendant’s detention, the Illinois Department of Corrections

(IDOC) had issued a warrant (Warrant) to arrest Defendant Green for violating
                                    Page 1 of 7
                       3:19-cr-30053-RM-TSH # 35     Page 2 of 7




the terms of his mandatory supervised release from state custody. Defendant

had been convicted in Illinois state court on September 16, 1996, on charges of

murder and attempted murder and was sentenced to 45 years imprisonment with

the IDOC. He was released on supervised release on February 8, 2019. Green

was on state supervised release when he allegedly committed the offenses set

forth in the Criminal Complaint.

      On October 2, 2019, the grand jury indicted Defendant Green on charges

of distribution of a substance containing a detectable amount of heroin, in

violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) (Count 1); possession with

intent to distribute 10 grams or more of fentanyl analog, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(B) (Count 2); possession with intent to distribute cocaine

base (crack), in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) (Count 3);

possession of a firearm in furtherance of drug trafficking, in violation of 18 U.S.C.

§§ 924(c)(1)(A)(i), (c)(1)(B)(i), and (c)(1)(A)(iii) (Count 4); and felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1). Indictment (d/e 9).

      Defendant moves for reconsideration of his detention order because the

IDOC has vacated the Warrant. Defendant Green proposes to return to his

primary residence in Saulk Village, Illinois, in the Northern District. He proposes

to live with his long-time girlfriend and fiancé Donna Wilson and return to his prior

employment. The Government objects to release because of the nature of the

                                     Page 2 of 7
                      3:19-cr-30053-RM-TSH # 35    Page 3 of 7




offenses alleged in the Indictment, the strength of the evidence against

Defendant, Defendant’s criminal history, and the fact that he allegedly committed

the offenses in the Indictment while he was on state supervised release.

                                    ANALYSIS

     This Court may reconsider Green’s detention order if information not known

to Green at the time of the detention hearing has a material bearing on the issue

of whether there are conditions or combination of conditions of release that will

reasonably assure Green’s appearance in this case and the safety of any other

person and the community. 18 U.S.C. § 3142(f). The vacation of the state

Warrant is new information not known to Green at the time of the detention

hearing. After careful consideration, however, that new information does not

demonstrate that conditions of release will reasonably assure the safety of other

persons and the community.

     In determining whether conditions of release will reasonably assure

Green’s appearance in this case and the safety of any person and the

community, this Court must consider the following factors:

     (g) Factors to be considered.--The judicial officer shall, in
     determining whether there are conditions of release that will
     reasonably assure the appearance of the person as required and the
     safety of any other person and the community, take into account the
     available information concerning--

           (1) the nature and circumstances of the offense charged,
           including whether the offense is a crime of violence, a violation
                                   Page 3 of 7
                       3:19-cr-30053-RM-TSH # 35    Page 4 of 7




           of section 1591, a Federal crime of terrorism, or involves a
           minor victim or a controlled substance, firearm, explosive, or
           destructive device;

           (2) the weight of the evidence against the person;

           (3) the history and characteristics of the person, including--
                 (A) the person's character, physical and mental condition,
                 family ties, employment, financial resources, length of
                 residence in the community, community ties, past
                 conduct, history relating to drug or alcohol abuse, criminal
                 history, and record concerning appearance at court
                 proceedings; and

                 (B) whether, at the time of the current offense or arrest,
                 the person was on probation, on parole, or on other
                 release pending trial, sentencing, appeal, or completion of
                 sentence for an offense under Federal, State, or local law;
                 and

           (4) the nature and seriousness of the danger to any person or
           the community that would be posed by the person's release. In
           considering the conditions of release described in subsection
           (c)(1)(B)(xi) or (c)(1)(B)(xii) of this section, the judicial officer
           may upon his own motion, or shall upon the motion of the
           Government, conduct an inquiry into the source of the property
           to be designated for potential forfeiture or offered as collateral
           to secure a bond, and shall decline to accept the designation,
           or the use as collateral, of property that, because of its source,
           will not reasonably assure the appearance of the person as
           required.

18 U.S.C. § 3142(g).

     Furthermore, the Indictment charges Green with drug trafficking crimes that

raise a rebuttable presumption that no condition or combination of conditions will

reasonably assure Green’s appearance and the safety of any member of the

                                    Page 4 of 7
                      3:19-cr-30053-RM-TSH # 35    Page 5 of 7




community. 18 U.S.C. § 3142(d)(3). This presumption “represents

Congressional findings that certain offenders, including narcotics violators, as a

group are likely to continue to engage in criminal conduct undeterred either by

the pendency of charges against them or by the imposition of monetary bond or

other release conditions.” United States v. Dominguez, 783 F.2d 702, 707 (7th

Cir. 1986). If Green rebuts the presumption, the presumption does not

disappear, but “remains in the case as an evidentiary finding militating against

release, to be weighed along with other evidence relevant to factors listed in §

3142(g).” Id.

      The fact that the IDOC vacated the Warrant does not rebut the presumption

under § 3142(g). Green states that the IDOC vacated the Warrant because his

sentence had expired, not because the IDOC had evidence that he would not

flee or was not a danger to the community. See Motion ¶ 4.

      The proffered evidence in this case also shows reason to believe the

presumption that Green would be a danger to the community. Green was

convicted in Illinois state court of violent crimes, murder and attempted murder.

He was released on state supervised release. The Indictment alleges that while

on state supervised release he committed serious drug trafficking crimes and he

possessed a firearm in furtherance of those drug trafficking crimes.




                                    Page 5 of 7
                      3:19-cr-30053-RM-TSH # 35   Page 6 of 7




     The Affidavit accompanying the Criminal Complaint (Affidavit)

demonstrates that the evidence against Green is strong. Green was recorded

discussing drug transactions with a confidential source (CS). Green was

recorded accepting $1,900 in payment for distribution of controlled substances.

Law enforcement officers observed Green place a backpack (Backpack) in the

trunk of a vehicle driven by CS (Vehicle). The Vehicle remained under constant

surveillance by law enforcement officials from the time Green put the Backpack

in the trunk until law enforcement officers had probable cause to search the

Vehicle and its contents for controlled substances. See Affidavit ¶¶ 5-17;

Opinion entered March 5, 2020 (d/e 28), at 3-5 (holding the search of the Vehicle

and Backpack were valid and based on probable cause). From the moment

Green put the Backpack into the trunk of the Vehicle until law enforcement

officers conducted the search, no one touched the Backpack. Affidavit ¶¶ 12-17.

Once officers had probable cause to search, officers searched the Backpack and

found that it contained probable heroin, crack cocaine, and a loaded firearm.

Affidavit ¶ 17. This evidence is very strong that Green committed serious

felonies that threatened the safety of the community while on state supervised

release.

     Green also submitted several character reference letters (Letters) in

support of the Motion. The Letters tend to show that Green has ties to the

                                   Page 6 of 7
                       3:19-cr-30053-RM-TSH # 35   Page 7 of 7




community where he lived before his arrest in this case and would likely be able

to return to his prior employment in that community if released. The Letters may

rebut the inference that Green is a flight risk.

      None of the Letters, however, controvert the strong evidence that Green

committed serious crimes in violation of his supervised release. As such, the

Letters do not rebut the statutory presumption and the evidence set forth in the

Affidavit that Green would present a danger to the community if released on

bond. After careful consideration of Green’s Motion and supporting evidence,

and the other relevant evidence in this case, the Court finds that no condition or

combination of conditions of release of Defendant Green will reasonably assure

the safety of any person and the community.

      THEREFORE, IT IS ORDERED that Defendant Pete Green’s Motion to

Reconsider Detention Order (d/e 32) is DENIED.

ENTER: December 11, 2020

                             s/ Tom Schanzle-Haskins
                             TOM SCHANZLE-HASINS
                         UNITED STATES MAGISTRATE JUDGE




                                     Page 7 of 7
